 1   Shana E. Scarlett (SBN 217895)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 2   715 Hearst Avenue, Suite 202
     Berkeley, CA 94710
 3   Telephone: (510) 725-3000
     Facsimile: (510) 725-3001
 4   Email: shanas@hbsslaw.com

 5   Steve W. Berman (pro hac vice)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 6   1301 Second Avenue, Suite 2000
 7   Seattle, WA 98101
     Telephone: (206) 623-7292
 8   Facsimile: (206) 623-0594
     steve@hbsslaw.com
 9   sean@hbsslaw.com
     Attorneys for Moonan Plaintiffs
10
     [Additional Counsel Listed on the Signature Page]
11
12                             UNITED STATES DISTRICT COURT FOR THE
13                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
14
      CHRISTOPHER MOONAN, et al., on behalf              Case No. 3:18-cv-07054-JST
15    of themselves and all others similarly
      situated,                                          Class Action
16                  Plaintiffs,
17    v.                                                 Hon. Jon S. Tigar

18    GENERAL MOTORS LLC,
19                   Defendant.
20
21    CALVIN SMITH, et al., on behalf of                 Case No. 3:19-cv-00021-JST
      themselves and all others similarly situated,
22                                                       Class Action
23                   Plaintiffs,
                                                         Hon. Jon S. Tigar
24    v.
                                                         STIPULATION AND [PROPOSED]
25    GENERAL MOTORS COMPANY,                            ORDER CONSOLIDATING CASES FOR
26                                                       ALL PURPOSES AND PERMITTING
                     Defendant.                          FILING OF CONSOLIDATED
27                                                       COMPLAINT
28



                                   STIPULATION TO CONSOLIDATE CASES
                                      Case Nos. 5:15-cv-1685, 5:15-cv-2071
 1           Plaintiffs in Moonan, et al. v. General Motors LLC, No. 3:18-cv-07054-JST, and Smith, et al. v.

 2   General Motors Company, No. 3:19-cv-00021-JST, and General Motors LLC (“GM”),1 the parties in

 3   the two related cases pending before this Court, hereby stipulate as follows:

 4           WHEREAS, the Moonan action was filed in this District on November 20, 2018, and the Smith

 5   action was filed in this District on January 2, 2019;

 6           WHEREAS, on January 22, 2019, the Court issued an Order relating the two cases pursuant to

 7   Northern District of California Civil Local Rule 3-12;

 8           WHEREAS, counsel for all parties in the two cases have conferred and concluded that the Smith

 9   action should be consolidated with the Moonan action for all purposes pursuant to Federal Rule of Civil

10   Procedure 42(a) because the cases involve the same or substantially similar questions of law and fact

11   arising from allegations (which GM denies) that GM manufactured and sold vehicles with defective

12   Bosch CP4 diesel fuel pumps;

13           WHEREAS, the prerequisites for consolidation under Federal Rule of Civil Procedure 42(a) are

14   satisfied here in that (i) both cases arise out of the same or similar issues and call for determination of

15   the same or substantially similar questions of law; (ii) the plaintiffs in each case seek certification of the

16   same state-wide class of current and former owners and/or lessees in California of GM vehicles fitted

17   with a Bosch CP4 fuel pump; and (iii) the plaintiffs in each case seek substantially the same relief;

18           WHEREAS, consolidation of the two cases would enable more efficient motion practice and

19   discovery and would spare the Court’s resources by eliminating the need to oversee multiple cases that

20   will ultimately present largely identical factual and legal determinations;

21           WHEREAS, counsel for Plaintiffs have met and conferred and have agreed to work

22   cooperatively on behalf of Plaintiffs and the proposed Class;

23           WHEREAS, the parties have further met and conferred and have reached agreement on a

24   proposed schedule for the filing of a consolidated complaint and response thereto, which would require

25   Plaintiffs to file their consolidated complaint within seven days from the entry of an order granting this

26
27       1
           Plainitffs in Smith name General Motors Company as the defendant in that action. General Motors
     Company is a publicly traded entity that wholly owns General Motors Holdings LLC, which in turn
28   wholly owns General Motors LLC. General Motors LLC manufactured the vehicles at issue in these
     actions.
                                                        1
                                   STIPULATION TO CONSOLIDATE CASES
                                      Case Nos. 5:15-cv-1685, 5:15-cv-2071
 1   Stipulation and would require GM2 to file its response to Plaintiffs’ consolidated complaint within forty-

 2   five days of the filing of the consolidated complaint;

 3           WHEREAS, The Parties have agreed that, in the event the Court denies the instant Stipulation

 4   and Proposed Order, the Parties’ proposed schedule would require GM to respond to the current

 5   complaints in the Moonan and Smith cases within 30 days of any such order; and

 6           WHEREAS, the parties have agreed that the consolidated complaint will not include plaintiffs

 7   with claims pending in the Smith action who are residents of Texas, and that counsel for such Plaintiffs

 8   intends to refile file their claims in the Southern District of Texas or to include such claims in an

 9   amended complaint in the related action pending in that court, Click, et. al., v. General Motors LLC, No.

10   18-cv-00455-NRG (S.D. Tex.); and

11           WHEREAS, in order to allow the parties time to prepare and respond to the consolidated

12   complaint, the parties agree that the Initial Case Management Conference currently set for March 6,

13   2019 should be deferred by 60 days.

14           IT IS HEREBY STIPULATED AND AGREED by Plaintiffs and GM, that:

15           1.     Pursuant to Federal Rule of Civil Procedure 42(a), the above-captioned actions are

16   hereby consolidated for all purposes into one action.

17           2.     The master docket and master file for the consolidated actions shall be 3:18-cv-07054-

18   JST and the consolidated action shall bear the caption In re: General Motors LLC CP4 Fuel Pump

19   Litigation.

20           3.     The Plaintiffs shall file a consolidated complaint within 7 days of the Court’s entry of its

21   order consolidating the Moonan and Smith actions for all purposes.

22           4.     GM shall have 45 days from the date the consolidated complaint is filed in which to file a

23   response.

24           5.     In the event that GM’s response to the consolidated complaint takes the form of a motion

25   to dismiss, Plaintiffs shall have 30 days to oppose the motion, and GM shall have 21 days to file a reply.

26           6.     GM shall not be required to respond to the current Moonan and Smith complaints, except,

27   in the event that this Stipulation and Proposed Order are denied, GM shall respond to the Moonan and

28       2
           Counsel for Plaintiffs agree that the consolidated complaint will name only General Motors LLC
     as a defendant.
                                                        2
                                   STIPULATION TO CONSOLIDATE CASES
                                      Case Nos. 5:15-cv-1685, 5:15-cv-2071
 1   Smith Complaints within thirty days of any such order.

 2          7.      The parties request that the Initial Case Management Conferences in the Moonan and

 3   Smith cases, which are currently set for March 6, 2019, be deferred by 60 days to allow time for the

 4   Court and the parties to address consolidation and prepare and respond to the consolidated complaint.

 5          8.      This stipulation is without prejudice to any other rights that any party may have

 6   including, but not limited to, the right to oppose consolidation of additional actions.

 7          IT IS SO STIPULATED.

 8   Dated: February 18, 2019                      HAGENS BERMAN SOBOL SHAPIRO LLP

 9
                                                   By:     /s/ Robert C. Hilliard
10
11
                                                   Shana E. Scarlett (SBN 217895)
12                                                 HAGENS BERMAN SOBOL SHAPIRO LLP
                                                   715 Hearst Avenue, Suite 202
13                                                 Berkeley, CA 94710
                                                   Telephone: (510) 725-3000
14                                                 Facsimile: (510) 725-3001
                                                   Email: shanas@hbsslaw.com
15
                                                   Steve W. Berman (pro hac vice)
16                                                 Sean R. Matt (pro hac vice to be filed)
                                                   HAGENS BERMAN SOBOL SHAPIRO LLP
17                                                 1301 Second Avenue, Suite 2000
18                                                 Seattle, WA 98101
                                                   Telephone: (206) 623-7292
19                                                 Facsimile: (206) 623-0594
                                                   steve@hbsslaw.com
20                                                 sean@hbsslaw.com
21
                                                   -and-
22
                                                   Robert C. Hilliard, Esq. (pro hac vice)
23                                                 Texas State Bar No. 09677700
                                                   Federal I.D. No. 5912
24                                                 HILLIARD, MARTINEZ, GONZALES LLP65
25                                                 719 S. Shoreline Blvd.
                                                   Corpus Christi, Texas 78401
26                                                 Telephone: (361) 882-1612
                                                   Facsimile: (361) 882-3015
27                                                 bobh@hmglawfirm.com
28
                                                   Rudy Gonzales, Jr. (pro hac vice to be filed)

                                                        3
                                   STIPULATION TO CONSOLIDATE CASES
                                      Case Nos. 5:15-cv-1685, 5:15-cv-2071
 1                                           Texas State Bar No. 08121700
                                             Federal I.D. No. 1896
 2                                           John B. Martinez (pro hac vice to be filed)
                                             Texas State Bar No. 24010212
 3                                           Federal I.D. No. 25316
 4                                           rudy@hmglawfirm.com
                                             john@hmglawfirm.com
 5
                                             Marion Reilly (pro hac vice)
 6                                           Texas State Bar No. 24079195
 7                                           Federal I.D. No. 1357491
                                             Bradford P. Klager (pro hac vice)
 8                                           State Bar No. 24012969
                                             Federal I.D. No. 24435
 9                                           719 S. Shoreline Blvd.
                                             Corpus Christi, Texas 78401
10                                           Phone: (361) 882-1612
11                                           Fax: (361) 882-3015
                                             marion@hmglawfirm.com
12                                           brad@hmglawfirm.com
13                                           -and-
14
                                             T. Michael Morgan, Esq. (pro hac vice to be filed)
15                                           FBN: 0062229
                                             MORGAN & MORGAN, P.A.
16                                           20 North Orange Ave., Ste. 1600
                                             P.O. Box 4979
17                                           Orlando, FL 32801
18                                           Tel.: (407) 418-2081
                                             Fax: (407) 245-3392
19                                           mmorgan@forthepeople.com
                                             plarue@forthepeople.com
20
21                                           Attorneys for Moonan Plaintiffs

22
     Dated: February 18, 2019                GIBBS LAW GROUP LLP
23
                                             By:     /s/ David Stein
24
25                                           Eric H. Gibbs (SBN 178659)
                                             David Stein (SBN 257465)
26                                           Steven Lopez (SBN 300540)
                                             GIBBS LAW GROUP LLP
27                                           505 14th Street, Suite 1110
28                                           Oakland, California 94612
                                             Telephone: (510) 350-9700

                                                     4
                                STIPULATION TO CONSOLIDATE CASES
                                   Case Nos. 5:15-cv-1685, 5:15-cv-2071
 1                                           Facsimile: (510) 350-9701
                                             ehg@classlawgroup.com
 2                                           ds@classlawgroup.com
                                             sal@classlawgroup.com
 3
 4                                           Attorneys for Smith Plaintiffs

 5
 6   Dated: February 18, 2019                CROWELL & MORING LLP
 7
 8                                           By:    /s/       April Ross

 9                                            Joshua Thomas Foust
                                              CROWELL & MORING LLP
10                                            3 Embarcadero Center, 26th Floor
11                                            San Francisco, CA 94111
                                              415-365-7212
12                                            jfoust@crowell.com
13                                            Kathleen Taylor Sooy (pro hac vice)
14                                            April N. Ross (pro hac vice)
                                              CROWELL & MORING LLP
15                                            1001 Pennsylvania Avenue, NW
                                              Washington, DC 20004
16                                            (202) 624-2500
                                              Fax: 202-628-5116
17                                            ksooy@crowell.com
18                                            aross@crowell.com

19                                            Counsel for General Motors LLC
20                                             *   *      *
21
22
23
24
25
26
27
28

                                                     5
                                STIPULATION TO CONSOLIDATE CASES
                                   Case Nos. 5:15-cv-1685, 5:15-cv-2071
 1                                           [PROPOSED] ORDER

 2            Pursuant to stipulation, and good cause appearing therefore, IT IS SO ORDERED.

 3
 4   Dated:     February 20, 2019
                                                        HONORABLE JON S. TIGAR
 5                                                      UNITED STATES DISTRICT COURT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         6
                                    STIPULATION TO CONSOLIDATE CASES
                                       Case Nos. 5:15-cv-1685, 5:15-cv-2071
